Powell, J.
In order for this court to review a refusal to sanction an application for certiorari, the petition must be incorporated in the bill of exceptions or otherwise verified as a part thereof by the trial judge; an unsanetioned petition can not be specified as a part of the record. Lenney v. Finley, 118 Ga. 719, 45 S. E. 593; Wood v. Tattnall, 115 Ga. 1000, 42 S. E. 403; Tompkins v. Newnan, 120 Ga. 173, 47 S. E. 557; Anthony v. State, 112 Ga. 751, 38 S. E. 79; Evans v. Bloodworth, 105 Ga. 835, 31 S. E. 778; Central Ry. Co. v. Whitehead, 105 Ga. 492, 30 S. E. 814, and cases cited. Writ of error dismissed.